DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed July 26, 2022, and the Response to Notice of Non-Compliant Amendment filed September 23, 2022 are acknowledged.
Claims 9-10, 12-13, 17 and 31-43 were pending. Claims 9-10, 12-13, 17 and 31-42, and new claims 44-46 are being examined on the merits. Claim 43 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 26, 2022 and September 23, 2022 have been entered.
 

Response to Arguments
Applicant’s arguments filed on September 23, 2022 have been fully considered. 
All of the previously made rejections are withdrawn in view of Applicant’s arguments and amendments to the claims.

Claim Objections
Claims 31-33 and 35 are objected to because of the following informalities: the limitation “wherein the [enzyme] comprises” in each claim should be “wherein the [enzyme] is”. 
Claims 41-42 are objected to because of the following informalities: In claim 41, the 
limitation “in the second quantity” in l. 2 should be “and the second quantity”, and in claim 42, the limitation “in the second Cq value” in l. 2 should be “and the second Cq value”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 12-13, 17, 31-42 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
Independent claim 9 is directed to, in part, a method of repairing hydrolytic damage in synthetic double-stranded DNA encoding digital information, comprising contacting the synthetic double-stranded DNA with an enzyme repair mixture comprising an endonuclease, followed by amplifying the synthetic double-stranded DNA by PCR. The dependent claims describe additional characteristics of the synthetic double-stranded DNA (claim 10), additional embodiments of repair enzyme mixtures with various additional enzymes (claims 12-13, 31-36 and 44-46), additional downstream method steps (claim 17 and 40-42), encoding and decoding information (claims 37-38) and repair mixture incubation conditions (claim 39).
The State of the Prior Art
	The prior art, which is discussed in more detail in, e.g., the Non-Final Office Action mailed October 28, 2021, teaches a method of repairing hydrolytic damage in double-stranded DNA encoding digital information, comprising the double-stranded DNA with a four enzyme repair mixture, including a DNA polymerase, a DNA ligase, an endonuclease and a glycosylase for approximately 4 hours at approximately 37°C, followed by amplifying the double-stranded DNA by PCR. The prior art also teaches that hydrolysis results in abasic sites, nicks and deaminated cytosine, and that these types of damage are repaired by endonucleases, ligases and glycosylases, respectively (see Datasheet for PreCR Repair Mix1). However, the prior art does not teach how to repair hydrolytic damage with an endonuclease only, nor does it teach how to repair hydrolytic damage across a wide range of temperatures and incubation times (i.e., claim 9 is not limited to any particular time/temperature in the contacting step, nor are any of the dependent claims, except claim 39).
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
The prior art does not teach how to repair the various types of hydrolytic damage to DNA using only an endonuclease. Further, the instant specification provides direction only on DNA repair generally, but does not describe how to repair specifically hydrolytic damage, nor does it describe the time/temperature conditions for the contacting step for each embodiment. Therefore, the level of predictability for repairing hydrolytic DNA damage using only an endonuclease is low.
Existence of Working Examples
The specification provides examples of repair mixtures using single endonucleases (e.g., Tables 1 and 2), but does not report the time/temperature incubation conditions for the repair mixture contacting step. In addition, the specification teaches that such endonuclease enzyme preparations can repair DNA, but does not describe repairing hydrolytic damage, per se.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of independent claim 9 and dependent claim 39, one of ordinary skill in the art would have engage in experimentation at least to determine how to repair all of the various subtypes of hydrolytic damage using only an endonuclease. In addition, regarding claim 9 and all of the dependent claims except claim 39, the ordinary artisan would have to determine how to repair across a range of time/temperature conditions in the contacting step. Regarding claims 12-13, 31-36 and 44-45, the ordinary artisan would have to determine how to repair hydrolytic damage with less than the three enzyme types enumerated above.
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Claim 12 recites the limitation “wherein the repair mixture comprises at least one of [several non-endonucleases or several endonucleases]”. Claim 9, from which claim 12 depends, recites a repair mixture with “an endonuclease”. To the extent that claim 12 is directed to embodiments with no endonucleases, then claim 12 does not further limit claim 9, and is in improper dependent form. 

Claim 40 recites, in part, measuring a first quantity of DNA by qPCR before storing, and measuring a second quantity of DNA by qPCR after storing. Claim 9, from which claim 40 depends, requires determining a threshold level of DNA based on a change in the quantity of DNA before and after storage as measured by qPCR. Thus, it seems that claim 40 is merely restating the requirement of claim 9 to measure the amount of DNA using qPCR before and after storage. Consequently, claim 40 does not further limit claim 9, and is in improper dependent form.

	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 9-10, 12-13, 17, 31-42 and 44-46 are being examined, and are rejected. Claims 31-33, 35 and 41-42 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637           

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Datasheet for PreCR Repair Mix was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.